REQUESTED BY: Dear Senator DeCamp:
You have written to this office concerning an article appearing in the September 24, 1980, Lincoln Journal with reference to LB 619, 1980 Legislature. You indicated that if the article is correct, then you intend to introduce legislation to remedy the defect pointed out therein.
The article is concerned with studded snow tires. Prior to the passage of LB 619, Neb.Rev.Stat. § 39-6,131
(Reissue 1978), provided that studded snow tires must be removed during the period between April 15 and October 15 of each year. LB 619 did amend this section to eliminate this language.
You are correct in your analysis of LB 619. This bill passed without the emergency clause. Thus, under section27, Article III, Constitution of Nebraska, the bill became effective three months after the 1980 Legislature adjourned. However, section 9 of the bill provided that sections 3 to 5, 8, and 10 of the act would not become operative until April 16, 1982. Section 3 of the act is the section which amended § 39-6,131 to eliminate the particular language with which we are concerned. Section 10 of the act is the repealer provision directed toward § 39-6,131 which is the amended section. Thus until April 16, 1982, Neb.Rev.Stat. 39-6, 131 (Reissue 1978), as it existed prior to the passage of LB 619, will remain in effect. Thus, it is clear that there are still restrictions which require the removal of studded snow tires between the period of April 15 and October 15 of each year.